Justice BEATTY,
dissenting.
Respectfully, I dissent as I disagree with the majority’s limitation of the statutory authority of the board of trustees. Although I agree with the majority’s interpretation that a student may become eligible under section 59-63-30 to enroll in a particular school district via the purchase of property, I believe the board of trustees still retains its authority under section 59-19-90 to set attendance criteria for particular schools and to determine which school in its district a student may attend. Thus, for reasons that will be more fully explained, I would reverse the order of the circuit court.
I.
As the majority concludes, section 59-63-30 entitles a child to attend the public schools of any school district if the child satisfies: (1) one of the three criteria outlined in subsections (a) through (c); and (2) both subsections (d) and (e). In essence, it provides an alternative for a child to attend school in a particular school district without being a resident of that school district.
This, however, does not end the analysis as the question becomes whether a board of trustees is authorized under section 59-19-90 to determine attendance criteria for a particular school and to which particular school in its district a student will attend. I believe the Legislature placed these ultimate decisions within the purview of the board of trustees’ *498authority, which is defined in section 59-19-90. Section 59-19-90 provides in relevant part:
The board of trustees shall also:
(9) Transfer and assign pupils. Transfer any pupil from one school to another so as to promote the best interests of education, and determine the school within its district in which any pupil shall enroll.
(10) Prescribe conditions and charges for attendance. Be empowered to prescribe conditions and a schedule of charges based on cost per pupil as last determined, for attendance in public schools of the school district for
(d) all other children specially situated and not meeting the eligibility requirements of § 59-63-30, but who shall have petitioned the trustees in writing seeking permission to attend the public schools of the school district.
S.C.Code Ann. § 59-19-90(9), (10)(d) (2004) (emphasis added).
Based on the plain language of the above-referenced subsections, it is clear the Legislature explicitly conferred full discretionary authority on a board of trustees to set attendance criteria for particular schools and to determine which school in its district a student may attend. Cf. Stewart v. Charleston County Sch. Dist., 386 S.C. 373, 688 S.E.2d 579 (Ct.App.2009) (concluding CCSD had ultimate authority to set attendance guidelines for magnet school).
Although the majority rejects this interpretation, I discern nothing in section 59-63-30 that reflects a legislative intent to supersede the plain language of section 59-19-90. Thus, even though a student may become eligible under section 59-63-30 to enroll in a particular school district, the board of trustees still retains its authority under section 59-19-90 to set attendance criteria for particular schools and to determine which school in its district a student may attend.
Applying the foregoing to the facts of the instant case, I would find that once Student purchased real property with a tax-assessed value of $300 or greater in the CCSD, she *499became eligible to attend the public schools within the Charleston County attendance zone, which includes the AMHS. However, pursuant to section 59-19-90, the Board was authorized to assign Student to any appropriate school whether it was the AMHS or some other grade-appropriate school within the district.
II.
In a related argument, Parent contends the CCSD’s policy of excluding nonresident children from its magnet schools violates the Equal Protection Clause of the South Carolina Constitution. Parent claims the policy “classifies school children as two groups, nonresident and resident, and takes away a nonresident child’s entitlement to attend a magnet school while leaving a resident child’s entitlement to attend a magnet school intact.” Parent avers that this policy violates a nonresident child’s right to equal protection as the CCSD cannot show “how excluding nonresident children from its magnet schools bears a reasonable relationship to the legislative purpose sought to be achieved by 59-63-30 and 59-19-90(10).”
The Equal Protection Clauses of our federal and state constitutions declare that no person shall be denied the equal protection of the laws. U.S. Const, amend. XIV, § 1; S.C. Const, art. I, § 3. Equal protection “requires that all persons be treated alike under like circumstances and conditions, both in privileges conferred and liabilities imposed.” GTE Sprint Commc’ns Corp. v. Pub. Serv. Comm’n of South Carolina, 288 S.C. 174, 181, 341 S.E.2d 126, 129 (1986) (quoting Marley v. Kirby, 271 S.C. 122, 123-24, 245 S.E.2d 604, 605 (1978)). “Courts generally analyze equal protection challenges under one of three standards: (1) rational basis; (2) intermediate scrutiny; or, (3) strict scrutiny.” Denene, Inc. v. City of Charleston, 359 S.C. 85, 91, 596 S.E.2d 917, 920 (2004). “If the classification does not implicate a suspect class or abridge a fundamental right, the rational basis test is used.” Id. “Under the rational basis test, the requirements of equal protection are satisfied when: (1) the classification bears a reasonable relation to the legislative purpose sought to be *500affected; (2) the members of the class are treated alike under similar circumstances and conditions; and, (3) the classification rests on some reasonable basis.” Id.
Because the classification at issue does not implicate a suspect class or abridge a fundamental right, the analysis of this issue is governed by the rational basis test. Applying this test, I believe the CCSD’s Board of Trustees legitimately imposed a residency requirement in order to effectuate the legislative purpose to reserve attendance at the AMHS, a specialized school with limited capacity for enrollment, for only bona fide residents of the CCSD. Thus, I would hold the Board’s JFAB policy for the AMHS does not violate the Equal Protection Clause.
Furthermore, I note that appellate courts have consistently rejected Parent’s claim and have held that the imposition of a residency requirement withstands scrutiny under the rational basis test. See Martinez v. Bynum, 461 U.S. 321, 328, 103 S.Ct. 1838, 75 L.Ed.2d 879 (1983) (“A bona fide residence requirement, appropriately defined and uniformly applied, furthers the substantial state interest in assuring that services provided for its residents are enjoyed only by residents. Such a requirement with respect to attendance in public free schools does not violate the Equal Protection Clause of the Fourteenth Amendment.”); see also 78A C.J.S. Schools and School Districts § 989 (2011) (“Statutes establishing bona fide residency requirements, appropriately defined and uniformly applied, with respect to attendance at free public schools are constitutional.”).
III.
Finally, the Board contends the circuit court erred in lifting the automatic stay of its order as it authorized Student to attend the AMHS during the pendency of this appeal. I decline to address this issue as the Court of Appeals denied the Board’s request at the onset of this appeal. Moreover, based on my decision to reverse the order of the circuit court, I would find the Board is authorized to determine whether Student may continue her enrollment at the AMHS.
*501IV.
In conclusion, I believe that any other construction of the statutory provisions involved in this appeal would be contrary to the legislative intent. Moreover, to adhere to the circuit court’s reasoning would effectuate chaos in our state school systems as it would entitle all nonresident children to be eligible to attend magnet schools which, in turn, may displace equally-qualified resident children.13
This Court has historically deferred to a local government’s control over the operation of public schools.14 I would continue that deference and decline to restrict the Board’s statutorily-granted authority to establish admission criteria for particular schools and to determine which particular school a student will attend. Accordingly, I would reverse the order of the circuit court granting declaratory judgment in favor of Parent. See Garris v. Governing Bd. of South Carolina Reinsurance Facility, 319 S.C. 388, 390, 461 S.E.2d 819, 820-21 (1995) (“The decision to grant a declaratory judgment is a matter which rests in the sound discretion of the trial court and will not be disturbed absent a clear showing of abuse.”).

. In an affidavit, the principal of the AMHS stated the school has “a wait-list of 80 students for the ninth grade, and if a student who is not an actual resident of Charleston County were to enroll in AMHS, he or she would displace another student who would be in fact a resident of Charleston County.”


. See United States v. Charleston County Sch. Dist., 960 F.2d 1227, 1233 (4th Cir.1992) (“No single tradition in public education is more deeply rooted than local control over the operation of schools; local autonomy has long been thought essential both to the maintenance of community concern and support for public schools and to [the] quality of the educational process.” (quoting Milliken v. Bradley, 418 U.S. 717, 741-42, 94 S.Ct. 3112, 41 L.Ed.2d 1069 (1974))).